Exhibit 10.8(g)

 

EMPLOYMENT AGREEMENT

 

THIS AGREEMENT, made as of June 28, 2004, between Mr. Kent Guichard, (the
“Employee”) and American Woodmark Corporation, a Virginia corporation (the
“Company”).

 

WHEREAS, the Company desires to assure that it will have the benefit of the
continued service and experience of the Employee, who is an integral part of the
Company’s senior management, and the Employee is willing to enter into an
agreement to such end upon the terms and conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
herein contained, the parties agree as follows:

 

1. Employment. The Company hereby employs the Employee and the Employee hereby
accepts employment upon and agrees to the terms and conditions set forth herein.

 

2. Term. The term of employment under this Agreement (the “Term”) shall commence
upon execution of this Agreement by both parties and end on December 31, 2005;
provided, however, that beginning on January 1, 2005, and each January 1
thereafter, the Term of this Agreement shall automatically be extended for one
additional calendar year unless, on or before November 1 of the preceding year,
either party gives notice that employment under this Agreement will not be so
extended; and further provided that if a Change of Control (as defined below)
occurs during the original or extended term of this Agreement, this Agreement
shall continue in effect for a period of 24 months beyond the month in which the
Change of Control occurred.



--------------------------------------------------------------------------------

Notwithstanding the foregoing, as provided in Section 7(c), this Agreement shall
terminate immediately upon the Employee’s death, disability or retirement, or if
the Employee voluntarily terminates his employment under circumstances to which
Section 7(d) does not apply.

 

3. Compensation.

 

a. Salary. During the Employee’s employment hereunder, the Company shall pay the
Employee for all services rendered by the Employee a base salary at an annual
rate of at least $339,000, with upward annual adjustments as the Company shall
deem appropriate from time to time and as approved according to the general
practices of and under the authority levels required by the Company. Such salary
shall be payable to the Employee in accordance with the Company’s usual payroll
practices for salaried employees.

 

b. Annual Cash Bonus. In addition to base salary, the Employee shall be eligible
to participate in the Company’s annual incentive program with a bonus
opportunity of between 0% and 100% of the Employee’s base salary. The actual
amount of such bonus for any fiscal year shall be related to the achievement of
certain performance objectives to be set at the beginning of each fiscal year by
the Board of Directors of the Company (the “Board”). Nothing in this Agreement,
however, shall be construed as a guarantee of an annual payment of the annual
cash bonus.

 

c. Other Executive Compensation Benefits. The Employee shall also be covered by
any other executive compensation policies, benefits, plans, or programs as are
afforded generally by the Company from time to time to its senior personnel,
including but not limited to grants of stock options and shareholder value units
and participation in the American

 

2



--------------------------------------------------------------------------------

Woodmark Corporation Pension Restoration Plan. Nothing in this Agreement,
however, shall be construed as a guarantee that the Board or the Compensation
Committee of the Board (the “Committee”) will approve any level of such benefits
that are at the sole discretion of the Board or the Committee.

 

d. Other Salaried Benefits. The Employee shall also be covered by any employee
benefit plans, policies, or programs as are generally available from time to
time to other salaried employees of the Company.

 

4. Duties. The Employee shall continue to perform his duties as Executive Vice
President of the Company and shall faithfully and to the best of his ability
perform such duties and responsibilities as may be reasonably assigned by the
Board.

 

5. Extent of Services. During the Employee’s employment hereunder, the Company
expects and the Employee agrees that the Employee shall devote sufficient time,
attention and energy to the business of the Company so as to adequately fulfill
his assigned duties and responsibilities. Furthermore, the Company and the
Employee agree that the business of the Company shall take reasonable priority
over any other active business engaged in by the Employee.

 

6. Restrictive Covenants.

 

a. Non-competition Restriction. Except with the prior written consent of the
Company, the Employee shall not, either during his employment hereunder or for
the period of time after termination of his employment hereunder during which
the Employee accepts severance payments pursuant to Section 7(b) (if
applicable), directly or indirectly manage, operate, control, be employed by,
participate in, consult with, render services to, or be connected

 

3



--------------------------------------------------------------------------------

in any manner with the management, operation, ownership or control of any
business or venture in competition in the United States with the business of the
Company. For purposes of this Section 6(a), a business or venture shall be
deemed to be in competition with the business of the Company if that business or
venture or any of its affiliates manufactures, distributes, or otherwise engages
in the design, sale, or transportation of cabinets for residential use,
including but not limited to, such cabinet products intended for primary use in
the kitchen or bathroom. Nothing in this Section 6(a), however, shall prohibit
the Employee from owning securities of the Company or from owning as an inactive
investor up to 5% of the outstanding voting securities of any issuer which is
listed on the New York or American Stock Exchange or as to which trading is
reported or quoted on the NASDAQ system. If the Employee elects to directly or
indirectly manage, operate, control, be employed by, participate in, consult
with, render services to, or be connected in any manner with the management,
operation, ownership or control of any business or venture which is in
competition in the United States with the business of the Company, the Employee
acknowledges that the Company is entitled to immediately terminate any and all
severance payments being made pursuant to Section 7(b), if any, and other
benefits payable under this Agreement as a result of the Employee’s termination
of employment under the conditions set forth in Section 7(b).

 

b. Non-solicitation Agreement. Except with the prior written consent of the
Company, the Employee shall not directly or indirectly hire or employ in any
capacity or solicit the employment of or offer employment to or entice away or
in any other manner persuade or attempt to persuade any person employed by the
Company or any of its subsidiaries to leave the employ of any of them. This
Agreement shall remain in full force and effect for a period of 18 months after
the end of the Term.

 

4



--------------------------------------------------------------------------------

c. Confidential Information. The Employee further agrees to keep confidential,
and not to use for his personal benefit or for any other person’s benefit, any
and all proprietary information received by the Employee relating to inventions,
products, production methods, financial matters, sources of supply, markets,
marketing methods and customers of the Company in existence on the date hereof
or developed by or for the Company during the Term. This Section 6(c) shall
remain in full force and effect after the Term without limit in point of time,
but shall cease to apply to information that legitimately comes into the public
domain.

 

d. Specific Enforcement. It is agreed and understood by the parties hereto that,
in view of the nature of the business of the Company, the restrictions in
Sections 6(a), (b) and (c) above are reasonable and necessary to protect the
legitimate interests of the Company, monetary damages alone are not an adequate
remedy for any breach of such provisions, and any violation thereof would result
in irreparable injuries to the Company. The Employee therefore acknowledges
that, in the event of his violation of any of such restrictions, the Company
shall be entitled to obtain from any court of competent jurisdiction preliminary
and permanent injunctive relief as well as damages and an equitable accounting
of all earnings, profits and other benefits arising from such violation, which
rights shall be cumulative and in addition to any other rights or remedies to
which the Company may be entitled.

 

e. Severability and Extension. If the period of time or the area specified in
Section 7(a) above is determined to be unreasonable in any proceeding, such
period shall be reduced by such number of months or the area shall be reduced by
the elimination of such

 

5



--------------------------------------------------------------------------------

portion thereof, or both, so that such restrictions may be enforced for such
time and in such area as is determined to be reasonable. If the Employee
violates any of the restrictions contained in Section 7(a) above, the
restrictive period shall not run in favor of the Employee from the time of the
commencement of any such violation until such time as such violation shall
cease.

 

7. Termination of Employment and Severance Payments.

 

a. Termination for Cause. During the Term, the Company may terminate the
Employee’s employment under this Agreement at any time for Cause (as hereinafter
defined) upon written notice specifying the Cause and the date of termination.
Payments under this Agreement shall cease as of the date of termination for
Cause. For purposes of this Agreement, “Cause” means neglect of duty which is
not corrected after 90 days’ written notice thereof; misconduct, malfeasance,
fraud, or dishonesty which materially and adversely affects the Company or its
reputation in the industry; or the conviction for, or the entering of a plea of
Nolo Contendere to, a felony or a crime involving moral turpitude.

 

b. Termination without Cause. During the Term, the Company may terminate the
Employee’s employment under this Agreement at any time for any reason other than
Cause upon written notice specifying the date of termination. If on an effective
date that is during the Term, the Company terminates the Employee’s employment
for reasons other than Cause (which includes but is not limited to termination
by the Company for what the Company believes to be Cause when it is ultimately
determined that the Employee was terminated without Cause), then the Company
shall pay the Employee severance payments equal to his base salary for a period
of 18 months. For purposes of the preceding sentence, the Employee’s base salary
shall be equal to the greater of (i) the base salary in effect on the date of
termination or (ii) the

 

6



--------------------------------------------------------------------------------

Employee’s highest base salary rate in effect during the Term of this Agreement.
Severance payments shall be made in accordance with the Company’s usual payroll
practices for salaried employees over a period consistent with the period of
severance as defined above.

 

c. Termination in Event of Death, Disability, Retirement or Voluntary Quit. If
the Employee dies, becomes disabled, or retires during the Term, or if the
Employee voluntarily terminates his employment during the Term under
circumstances to which Section 7(d) does not apply, his employment under this
Agreement shall terminate immediately and payment of his base salary hereunder
shall cease as of the date of termination; provided, however, that the Company
shall remain liable for payment of any compensation owing but not paid as of the
date of termination for services rendered before termination of employment. For
purposes of this Agreement, the Employee shall be deemed to be disabled if the
Company determines, with the assistance of independent experts selected by the
Company, that the Employee is unable to perform his duties hereunder for any
period of three consecutive months or for six months in any twelve-month period.

 

d. Termination on Change of Control. By delivering 15 days’ written notice to
the Company, the Employee may terminate his employment under this Agreement for
any reason at any time within two years after a Change of Control. For purposes
of this Agreement, “Change of Control” means an event described in (i), (ii),
(iii), or (iv):

 

(i) The acquisition by a Group of Beneficial Ownership of 20% or more of the
Stock or the Voting Power of the Company, but excluding for this purpose: (A)
any acquisition of Stock by the Company (or a subsidiary), or an employee
benefit plan of the Company; (B) any acquisition of Stock by management
employees of the Company; or

 

7



--------------------------------------------------------------------------------

(C) the ownership of Stock by a Group that owns 10% or more of the Stock or
Voting Power of the Company on the date of this Agreement; provided, however,
that the acquisition of additional Stock by any such Group other than management
employees in an amount greater than 5% of the then outstanding Stock shall not
be excluded and shall constitute a Change of Control.

 

(ii) Individuals who constitute the Board of Directors of the Company on the
date of this Agreement (the “Incumbent Board”) cease to constitute at least a
majority of the Board of Directors of the Company, provided that any director
whose nomination was approved by a majority of the Incumbent Board shall be
considered a member of the Incumbent Board unless such individual’s initial
assumption of office is in connection with an actual or threatened election
contest.

 

(iii) Approval by the shareholders of the Company of a reorganization, merger or
consolidation, in each case, in which the owners of 100% of the Stock or Voting
Power of the Company do not, following such reorganization, merger or
consolidation, beneficially own, directly or indirectly, more than 50% of the
Stock or Voting Power of the corporation resulting from such reorganization,
merger or consolidation.

 

(iv) A complete liquidation or dissolution of the Company or the sale or other
disposition of all or substantially all of the assets of the Company.

 

(v) For purposes of this Agreement, “Group” means any individual, entity or
group within the meaning of Section 13(d)(3) or 14(d)(2) of the Securities
Exchange Act of 1934, as amended (the “Act”); “Beneficial Ownership” has the
meaning in Rule 13d-3 promulgated under the Act; “Stock” means the then
outstanding shares of common stock of the Company; and “Voting Power” means the
combined voting power of the outstanding voting securities entitled to vote
generally in the election of directors.

 

8



--------------------------------------------------------------------------------

e. Severance Payments. If the Employee terminates his employment within two
years after a Change of Control pursuant to Section 7(d), or if the Company
terminates the Employee’s employment for any reason other than Cause (as defined
in Section 7(a)) either within three months before or within two years after a
Change of Control, the Employee shall be entitled to a severance payment under
this Section 7(e) equal to 2.99 times the sum of (i) the Employee’s annual base
salary in effect at the termination of employment or, if greater, the Employee’s
largest annual base salary rate in effect during the term of this Agreement,
plus (ii) an amount equal to the greater of the average of the bonuses paid to
the Employee for the three fiscal years preceding the year in which employment
is terminated or 60% of the maximum eligible annual cash bonus for the year of
termination. This severance payment shall be made to the Employee in a single
lump sum within 10 business days of the date of the Employee’s termination of
employment. Notwithstanding the preceding sentence, if the independent
accountants acting as auditors for the Company on the date of the Change of
Control determine that such single payment, together with other compensation
received by the Employee that is contingent on a Change of Control, would
constitute “excess parachute payments” within the meaning of Section 280G of the
Internal Revenue Code of 1986, as amended, and regulations thereunder, the
single payment to the Employee shall be reduced to the maximum amount which may
be paid without such payments in the aggregate constituting “excess parachute
payments.”

 

9



--------------------------------------------------------------------------------

8. Vacation. During the Term, the Employee shall be entitled to a vacation in
each calendar year in accordance with the Company’s policy; during this
vacation, his compensation shall be paid in full.

 

9. Insurance. In accordance with Section 3(d), while he is employed by the
Company, the Employee and his eligible dependents as insureds shall be covered
under existing insurance policies on the same terms and conditions as offered to
all full-time salaried employees. In accordance with Company policy, coverage
under the Company’s insurance policies terminates on the date that employment
terminates. If the Company terminates the Employee’s employment during the Term
of this Agreement for any reason except Cause, or if the Employee terminates his
employment within two years following a Change of Control as contemplated by
Section 7(d), the Company shall reimburse the Employee for the required COBRA
premiums to the extent the Company subsidizes the premium for active salaried
employees for a period not to exceed 18 months so long as the Employee is not
eligible for coverage under any other group medical plan. If the Employee
becomes eligible for coverage under another group medical plan, the Company
shall cease reimbursement for COBRA premiums on the date the Employee first
becomes eligible for coverage under the other plan. The Company’s reimbursement
for COBRA premiums shall include a gross-up amount for tax liability at the
Employee’s incremental tax rate. Nothing in this Section 9 shall be interpreted
to prohibit the Company from changing or terminating any benefit package or
program at any time and from time to time so long as the benefits hereunder,
considered in the aggregate, are comparable at any given time to the benefits
provided to similarly situated employees of the Company at that time.

 

10



--------------------------------------------------------------------------------

10. Notice. All notices, requests, demands and other communications hereunder
shall be in writing and shall be effective upon the mailing thereof by
registered or certified mail, postage prepaid, and addressed as set forth below:

 

a.

  

If to the Company:

    

Mr. Jake Gosa

    

President & CEO

    

American Woodmark Corporation

    

3102 Shawnee Drive

    

Winchester, VA 22601

b.

  

If to the Employee:

    

Mr. Kent Guichard

    

104 Katie Lane

    

Winchester, VA 22602

 

Any party may change the address to which notices are to be sent by giving the
other party written notice in the manner herein set forth.

 

11. Waiver of Breach. Waiver by either party of a breach of any provision of
this Agreement by the other shall not operate as a waiver of any subsequent
breach by such other party.

 

12. Entire Agreement. This Agreement contains the entire agreement of the
parties in this matter and supersedes any other agreement, oral or written,
concerning the employment or compensation of the Employee by the Company. It may
be changed only by an agreement in writing signed by both parties hereto.

 

13. Governing Law. This Agreement shall be governed by the laws of the
Commonwealth of Virginia, without regard to its choice of law provisions.

 

11



--------------------------------------------------------------------------------

14. Benefit. This Agreement shall inure to the benefit of, and shall be binding
upon, and shall be enforceable by and against the Company, its successors and
assigns, and the Employee, his heirs, beneficiaries and legal representatives.

 

IN WITNESS WHEREOF, the Employee and the Company have executed this Agreement as
of the day and year above written.

 

AMERICAN WOODMARK CORPORATION

By:

 

Mr. James Gosa

--------------------------------------------------------------------------------

   

Mr. James Gosa

   

President and Chief Executive Officer

EMPLOYEE

   

Mr. Kent Guichard

--------------------------------------------------------------------------------

   

Mr. Kent Guichard

   

Executive Vice President

 

12